Moyer, C.J.
This matter is before us on a motion for reconsideration filed by defendants-appellants, the state of Ohio, the Ohio Board of Education, the Ohio Superintendent of Public Instruction, and the Ohio Department of Education (collectivély referred to as “the state”). In its motion, the state first asserts that the changes to the base cost formula ordered by the court in DeRolph v. State (2001), 93 Ohio St.3d 309, 754 N.E.2d 1184 (“DeRolph III”), “may have been based in part upon erroneous calculations and data.” It urges the court to reconsider our holding that wealth screens may not be used in the state’s school-funding foundation formula, and argues that “[t]he use of wealth screens is standard practice throughout school finance and the discipline of statistics generally.” The state further asks us to reconsider our order in DeRolph III that any funding increases implemented in compliance with that decision be made retroactive to July 1,2001.
We have granted the motion to reconsider our decision in DeRolph III. However, before ruling on the merits of the arguments presented in the motion for reconsideration, we refer this matter to a settlement conference to be presided over by a master commissioner pursuant to S.CtPrac.R. XIV^XA).1
*629This court has supported and promoted mediation since at least 1989, when the court formed the Committee on Dispute Resolution. On July 7,1999, we adopted S.Ct.Prac.R. XIV(6), which authorizes the court to refer cases to a settlement conference, at which a master commissioner presides. In practice, the master commissioner often serves as a mediator.
Adoption of S.Ct.Prac.R. XIV(6) was consistent with Ohio’s national reputation as a leader in promoting mediation and other forms of alternative dispute resolution. Ohio’s leadership in recognizing the benefits of alternative dispute resolution has been evident throughout the state, particularly in the judicial branch. Moreover, the General Assembly and Ohio governors have actively supported the adoption of mediation programs.
For example, in 1989, the General Assembly established, by R.C. 179.02, the Commission on Dispute Resolution and Conflict Management to act as a resource for Ohioans for the development of “constructive, nonviolent forums, processes, and techniques for resolving disputes.” Commission on Dispute Resolution and Conflict Management, <http://www.state.oh.us/cdr>. The commission focuses on educational institutions, state and local government, courts, and communities, and provides conflict-management training, consultation and technical assistance in designing dispute-resolution programs, and facilitation and mediation services. Id. In the public-policy arena, the commission has dealt with issues as varied as regulatory rulemaking, welfare reform, and environmental enforcement.
*630Across the country, court-ordered mediation has been successful, in whole or in part, in resolving education and other public-policy disputes of a complex nature — including disputes that have been mired in litigation for years.
In Minneapolis Branch of the NAACP v. Minnesota and Xiong v. Minnesota (2000), Hennepin Cty. Dist. Ct. Nos. 95-14800 and 98-2816, consolidated, unreported, the plaintiffs argued that Minnesota’s educational policies precluded children living in areas of concentrated poverty in Minneapolis from receiving an adequate education. Anne O’Connor, NAACP, State Settle Lawsuit over Educational Quality for City Children, Minneapolis-St. Paul Star Tribune (Mar. 14, 2000), at <http://www.startribune.com>. See Appendix.
Through court-encouraged mediation, the parties and other necessary educational entities reached agreement, resolving the dispute by establishing a four-year program to give Minneapolis families more options for sending their students to public schools in suburban districts and by directing the state to implement a report card system for each school. Id.
Urban school districts in Baltimore County, Maryland; Dayton, Ohio; and Washington, D.C., have avoided litigation by bringing diverse groups of students, parents, and other citizens together to resolve issues relating to values education and school-change programs. Michael A. Rebell & Robert L. Hughes, Schools, Communities, and the Courts: A Dialogic Approach to Education Reform (1996), 14 Yale L. & Policy Rev. 99, 117-118. In addition, school districts in Harpersville, New York, and Bolivar-Richburg, New York, have used alternative dispute-resolution techniques to resolve controversies over sex education and consolidation of school districts. Id.
Complex environmental disputes have also been successfully mediated. For example, in an early case, the United States Army Corps of Engineers proposed building a dam on the Snoqualmie River in Washington to deal with devastating flooding in the region. Mediation in 1974 resulted in an agreement that provided for a smaller dam at a different site and established a committee to coordinate planning for the region. Michelle Ryan, Alternative Dispute Resolution in Environmental Cases: Friend or Foe? (1997), 10 Tul.EnvtLL.J. 397, 399, fn. 4; Gail Bingham, ADR Procedures: Variations on the Negotiation Theme (1998), SC56 ALI-ABA 265, 294. All parties hailed this as an important victory for mediation of environmental disputes. Ryan, supra, 10 Tul.EnvtLL.J. at 399, fn. 4. Similarly, mediation successfully resolved the seventeen-year Storm King Mountain dispute over the use of the Hudson River for power production. Ryan, supra, 10 TuLEnvtl.L.J. at 400-401. The utility company, Consolidated Edison Company of New York, agreed to forfeit its license and to transfer the site to an interstate park commission. Id. In addition, all utility companies in the region *631agreed to methods that would protect the river’s aquatic life. Id. In exchange, all proceedings among the parties ceased. Id.
Moreover, as this opinion is being written, long-lived antitrust litigation between the United States and Microsoft is being mediated pursuant to a court order.
With respect to the cause now before us, we recognize that the complex legal, political, public-policy, and administrative issues in DeRolph v. State have presented perhaps the most difficult challenge to the Ohio judiciary, including this court, in the ten years since the case was filed, and to the General Assembly and the executive branch, including two Governors. To the best of our knowledge, the parties to this protracted litigation have never met in an attempt to resolve its difficult issues. A majority of this court believes that the time is ripe for the parties, who together represent a comprehensive cross-section of the interests affected by this litigation, to meet and attempt to reach settlement with the assistance of a mediator experienced in resolving public-policy disputes.
We are fully aware that we cannot order the parties to settle: we can only order the parties to accept the opportunity that we are providing to facilitate serious, realistic efforts to finally resolve the issues that separate them. If mediation does not produce settlement, we will assume our responsibility to finally resolve the matter.
A motion for reconsideration has been granted by the court. Both sides acknowledge in their memoranda in support of and opposition to the motion for reconsideration that the evidence and one of the briefs filed in DeRolph III contained inaccurate analysis regarding the cost of funding the base cost formula with wealth screens eliminated.
It is clear from DeRolph III that the justices in the majority coalesced in a consensus to resolve this long-lived litigation, even while each justice acted with reservations. No one, including the justices of this court, can predict the ultimate decision we might reach when reviewing the merits of DeRolph III on reconsideration. As in so many cases, the parties may well find that mediation is the best hope for obtaining results acceptable to all while avoiding untold expense and the continued uncertainty of going forward.
We order as follows:
I
Settlement Conference Ordered
Pursuant to S.CtPrac.R. XIV(6), the court refers to a master commissioner the issues raised in defendants-appellants’ motion for reconsideration and any other issues that the parties and the mediator deem appropriate issues for mediation.
*632The parties identified below are ordered to appear, through their counsel, at settlement conferences as set forth below. The cause is stayed pending completion of the settlement conferences.
II
Parties
For purposes of S.Ct.Prac.R. XIV(6), the parties are identified in accordance with the amended complaint filed in this action in 1991 as follows:

Plaintiffs-appellees:

Dale R. DeRolph et al.

Defendants-appellants:

The state of Ohio (“through the Ohio General Assembly”),2
The Ohio Board of Education,
The Ohio Superintendent of Education,
The Ohio Department of Education.
Although the complaint did not name the Governor of Ohio as a defendant, as a practical matter, statutory change is effected by the General Assembly with the active participation of the Governor. Governor Bob Taft has appeared in this action and filed an amicus curiae brief. Of course, legislation may be enacted without the concurrence of the Governor when the General Assembly overrides a Governor’s veto, or where a bill presented to the Governor for signature is neither signed nor returned to the General Assembly within ten days. Section 16, Article II, Ohio Constitution. However, Governor Bob Taft clearly has conducted himself as an interested party and may participate as if he were a named party for purposes of the settlement conference. We therefore invite Governor Taft to participate as a party for purposes of the settlement conference.
III
Counsel
For purposes of S.CtPrac.R. XIV(6), counsel for the parties are initially identified as follows:

*633
Plaintiffs-appellees:

Nicholas A. Pittner, Bricker & Eekler, L.L.P., counsel of record for the plaintiffs-appellees;
Ben E. Espy, Ben Espy Co., L.P.A, counsel for amici curiae members of the minority party of the Ohio House of Representatives and the Ohio Senate, collectively.

Defendants-appellants:

Assistant Attorney General Mary Lynn Readey, counsel of record for the state of Ohio, the Ohio Board of Education, the Ohio Superintendent of Public Instruction, and the Ohio Department of Education;
N. Victor Goodman, Benesch, Friedlander, Coplan & Aronoff, counsel for Richard H. Finan, President of the Ohio Senate, and Larry Householder, Speaker of the Ohio House of Representatives; and
John J. Chester, Chester, Wilcox & Saxbe, counsel for Ohio Governor Bob Taft.
IV
Appointment of Master Commissioner
The court will select and appoint a master commissioner according to the following procedure:
(A) The following persons, none of whom lives or regularly does business in Ohio, are identified by the court as candidates for master commissioner:
Howard S. Bellman, 123 East Main Street, Madison, WI 53703;
Patrick Field, Consensus Building Institute, 131 Mt. Auburn Street, Cambridge, MA 02138;
Professor Eric D. Green, Boston University School of Law and Resolutions, Inc., 765 Commonwealth Avenue, Boston, MA 02215;
Michael K. Lewis, ADR Associates, LLC, 1666 Connecticut Avenue, NW, Washington, D.C. 20009;
Judy Mares-Dixon, CDR Associates, 100 Arapahoe Avenue, Suite 12, Boulder, CO 80302;
Professor Francis McGovern, Duke University School of Law, Durham, NC 27708;’
Roberta Cooper Ramo, Modrall, Sperling, Roehl, Harris & Sisk, P.A, PO Box 2168, Albuquerque, NM 87103
Linda R. Singer, ADR Associates, LLC, 1666 Connecticut Avenue, NW, Washington, D.C. 20009;
*634Professor Lawrence Susskind, Massachusetts Institute of Technology, 77 Massachusetts Avenue, Cambridge, MA 02139.
Each of these persons has expressed an interest in being named master commissioner.
(B) The parties may, within ten days/of this order, submit to the court a memorandum not to exceed five pages in length, containing comment on, or challenges for cause to, the appointment of any of these master commissioner candidates.
(C) Within ten days of this entry, and upon agreement of counsel for all parties, counsel may submit the name of any person to be considered for appointment in addition to the candidates designated in IV(A) of this entry.
(D) The court, upon due consideration of the qualifications of the candidates and the comments of the parties, will appoint the master commissioner, whose duty will be to facilitate serious, active settlement negotiations among the parties.
V
Settlement Conferences
Upon appointment by the court, the master commissioner shall schedule and conduct the settlement conferences, which may continue from day to day in the discretion of the master commissioner.
At the first meeting, the parties shall attempt to develop an agreement governing the mediation process. The agreement may include the following: the scope of the mediation, the process to be followed in the event of partial agreement or impasse, and whether additional discovery will be available as part of the mediation process.
The master commissioner shall schedule additional meetings and thereafter file with the court an anticipated timeline for completion of the settlement conferences.
The master commissioner shall have authority, with notice to the parties, to contact persons outside the mediation process to obtain information, including experts as needed.
VI
Reports to the Court
The master commissioner shall report to the court no later than fifteen days from the first meeting with counsel regarding progress toward settlement.
The master commissioner shall issue a final report to the court within six weeks from the filing of the initial report, unless the master commissioner has *635requested and received additional time from the court in which to file a final report.
The reports to the court will not include substantive matters.
VII
Settlement Conference Order
Pursuant to S.Ct.Prac.R. XIV(6)(E), the court will enter an appropriate order at the conclusion of the settlement conferences. Upon failure of the parties to reach settlement within a reasonable period of time to be determined by the court, the court will proceed to dispose of the case on reconsideration.
VIII
Confidentiality
Pursuant to S.CtPrac.R. XIV(6)(D), statements uttered during the settlement conferences are confidential. In addition, the court finds that R.C. 2317.023,3 *636governing nondisclosure of mediation communications, is applicable to the settlement conferences.
IX
Costs
Fees and expenses of the master commissioner, as authorized by the court, will be charged as costs to be divided equally by the parties.

So ordered.

Douglas, Pfeifer and Lundberg Stratton, JJ., concur.
Douglas, J., concurs separately.
Resnick, J., dissents.
F.E. Sweeney, J., dissents.
Cook, J., dissents.

. ,S.Ct.Prac.R. XIV(6) provides as follows:
“(A) Referral of Cases for Settlement Conferences.
“The Supreme Court may, sua sponte or on motion by a party, refer to a master commissioner for a settlement conference any case that originated in the court of appeals, any appeal from an administrative agency, any original action, or any non-felony case that the Supreme Court deems appropriate. The master commissioner may conduct the settlement conference in person or by telephone. At the settlement conference, the parties shall explore settling the case, simplifying the issues, and expediting the procedure, and may consider any other matter that might aid in resolving the case.
“(B) Attendance.
*629“If a case is referred for a settlement conference, each party to the case, or the representative of each party who has full settlement authority, and the attorney for each party shall attend the conference, unless excused, in writing, by the master commissioner to whom the case has been referred. If a party or an attorney fails to attend the conference without being excused, the Supreme Court may assess the party or the attorney reasonable expenses caused by the failure, including reasonable attorney fees or all or a part of the expenses of the other party. The Supreme Court may also dismiss the action, strike documents filed by the offending party, or impose any other appropriate penalty.
“(C) Extension of Time to File Briefs.
“On motion by a party, the Supreme Court may, notwithstanding Section 3(B) of this rule, extend filing deadlines or stay the referred case if the extension or stay will facilitate settlement. A request for an extension of time shall be filed with the Clerk within the time prescribed by the rules for filing the brief or other document that is the subject of the request.
“(D) Confidentiality.
“Unless disclosable by the order entered under Section 6(E) of this rule, statements uttered during the settlement conference are confidential. Unless all participants consent to disclosure, no one, including the master commissioner, a party, or a party’s attorney, shall disclose any statement uttered in a settlement conference to the Supreme Court. The Supreme Court may impose penalties for any improper disclosure made in violation of this provision.
“(E) Settlement Conference Order.
“At the conclusion of the settlement conference, the Supreme Court will enter an appropriate order.”


. The first amended complaint for declaratory and injunctive relief, filed in the Court of Common Pleas of Perry County, case No. 22043, at 8, alleged, “Defendant State of Ohio, through the Ohio General Assembly, is required to provide for a system of public education in the State of Ohio in accordance with the Constitution and laws of the State of Ohio.” (Emphasis added.)
By alleging the state of Ohio via the Ohio General Assembly, plaintiffs-appellees effectively made all members of the General Assembly defendants. President of the Ohio Senate Richard H. Finan and Ohio Speaker of the House Larry Householder have appeared in this court in support of the state, and members of the minority party in the Ohio House of Representatives and the Ohio Senate have appeared collectively in support of plaintiffs-appellees.


. R.C. 2317.023 provides:
“(A) As used in this section:
“(1) ‘Mediation’ means a nonbinding process for the resolution of a dispute in which both of the following apply:
“(a) A person who is not a party to the dispute serves as mediator to assist the parties to the dispute in negotiating contested issues.
“(b) A court, administrative agency, not-for-profit community mediation provider, or other public body appoints the mediator or refers the dispute to the mediator, or the parties, engage the mediator.
“(2) ‘Mediation communication’ means a communication made in the course of and relating to the subject matter of a mediation.
“(B) A mediation communication is confidential. Except as provided in division (C) of this section, no person shall disclose a mediation communication in a civil proceeding or in an administrative proceeding.
“(C) Division (B) of this section does not apply in the following circumstances:
“(1) Except as provided in division (H) of section 2317.02 and division (C) of section 3109.052 of the Revised Code, to the disclosure by any person of a mediation communication made by a mediator if all parties to the mediation and the mediator consent to the disclosure;
“(2) To the disclosure by a person other than the mediator of a mediation communication made by a person other than the mediator if all parties consent to the disclosure;
“(3) To the disclosure of a mediation communication if disclosure is required pursuant to section 2921.22 of the Revised Code;
“(4) To the disclosure of a mediation communication if a court, after a hearing, determines that the disclosure does not circumvent Evidence Rule 408, that the disclosure is necessary in the particular case to prevent a manifest injustice, and that the necessity for disclosure is of sufficient magnitude to outweigh the importance of protecting the general requirement of confidentiality in mediation proceedings.
“(D) This section does not prevent or inhibit the disclosure, discovery, or admission into evidence of a statement, document, or other matter that is a mediation communication but that, prior to its *636use in a mediation proceeding, was subject to discovery or admission under law or a rule of evidence or was subject to disclosure as a public record pursuant to section 149.43 of the Revised Code. This section does not affect the admissibility of a written settlement agreement signed by the parties to a mediation or the status of a written settlement agreement as a public record under section 149.43 of the Revised Code.”